Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record (Hemphill et al., U. S. Patent Publication No. 2015/0063164 and Lal, U. S. Patent Publication No. 2019/0394858) do not teach nor disclose in detail provisioning a smart device in a network management platform and a device management platform to allow the smart device to communicate using a network and use at least one service of the device management platform, the provisioning including storing a device identifier of the smart device in a network management data store accessible to the network management platform, the device identifier based on device information, storing the device identifier of the smart device in a device management platform data store accessible to the device management platform, providing the smart device with a device management network address to establish a communication path with the smart device and the device management platform, the device management network address being a network address associated with a network interface facility providing access to the device management platform and distinct from the device identifier; associating the device identifier with  entity account information wherein the entity account information includes information identifying service subscriptions. Hemphill and Lal respectively only teach generic system for provisioning electronic devices that matches device identifier with provisioning account using automation device and system for managing smart lighting device associated with smart lighting device identifier for generating control signals or instructions. Thus, the prior arts of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the elements of each independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2. 	Claims 1-20 are allowed.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444